Title: To Benjamin Franklin from Joseph Galloway, 12 October 1772
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Friend
Philadelphia Octr. 12. 1772.
I inclose three Bills of Exchange the Amount of your last Years


Salary drawn by
Sterlg.


John Wilcocks on Alexr. and Jas. Baillie for
£142
9s.
6½d.


    Do Do for
166
15s.
3½d.


  Daniel Roberdeau on John Trevanion Esqr.
190
  15s.
  2d.



£500
—
—


which I hope will be duly honor’d.


Our annual Election is now over, and I am again returnd to a Seat in the House, but whether with or against my Inclination I really cannot inform you. The Opposition I met with was the only Matter which gave Rise to a Wish to be elected, while my [health,] which has been long wasting in the Public Service, added to the [impossibility?] I find of pleasing an envious and discontented People by [torn] Endeavors to serve them, with an Abundance of un[torn] operated on the other side to render me [torn] situation, I gave my self no Trouble [torn] that all the reputable Part of the [torn] Election. The feeble Opposition [torn] giving me dayly [torn] State [rest of page missing] sending Men of Property and Character to the Legislative Council, and left it to be managed by the very Dregs of the People. To convince you of this I need only mention that Goddard wanted but a few Votes to constitute him a Representative for the County of Philadelphia. Mr. Fox who has served them 20 Years and Mr. James one of the most active and sensible Members the City ever had they have ungratefully rejected. Converse with the old Friends of good Order and Government and they express much Uneasiness and Alarm at the wicked and base Conduct of these mad People and yet they do not lift a finger to prevent it. Can you beleive that the Proprietary Friends principally obstructed Goddards Election while those whom we used to call ours woud not take the Trouble to walk to the State House? Indeed, my good Friend, shoud it ever be my Lot to stand in Need of Friendship, I shoud not know where to look for it among the latter, while I have a moral Assurance of meeting [it although?] unaskd among the former. Such is the [torn] since you left us!

A little Difference in [torn] Branches of the Legislature on [torn] at length given up by the [torn] has existed between [torn] Continuance [rest of page missing] by the Grantees, the Proprietors of the new Grant will receive very little Advantage from their Purchase.
This will be deliverd by my very Worthy Friend Doctor Denormandie, with whom, if I mistake not, you have some Acquaintance. He is on his Way to Geneva on Business relating to an Estate left him by a Relation. He may stand in Need of some Advice and perhaps recommendations [on?] his Travels. Any Act of Friendship which you may do him, will be esteemed as done to My Dear Friend, Yours most Affectionately
Jos. Galloway
 
Addressed: To / Benjamin Franklin Esquire / Deputy Post Master General of / North America in / Craven Street / London / favor’d by Doctr Denormandie
